*713This matter being opened to the court by McCarter & English, Esquires, the following facts appear:
The petition filed in'this cause December 33th, 1927, is based on an accident occurring December 13th, 1926. The accident happened in Jersey City, this state, and arose out of and in the course of petitioner’s employment with respondent. Both petitioner and respondent at the time of the hiring and thereafter were residents of New York. Respondent claimed, however, that the hiring of petitioner had taken place in this state and that this department had jurisdiction of the case. Petitioner claimed that the hiring had taken place in New York City and that the labor department of the State of New York had jurisdiction of the matter.
Petitioner was notified to appear at informal hearings here but failed to do so. However, meantime, petitioner had started an action for compensation in New York. The main disputed point in the New York suit was the question of jurisdiction and that ease was still pending as the end of the year from the date of the accident drew near. Quite apparently to protect petitioner’s rights in this state in the event New York failed to accept jurisdiction, a formal petition in the matter was filed here on December 13th, 3 927. This petition was never moved by petitioner and on February 16th, 1928, the New York Compensation Court held that the case was under the jurisdiction of that state and compensable there with temporary compensation allowed. No appeal was taken from that decision and the temporary compensation has been paid. The case is still before the New York labor department on the question of permanent disability and bears the number 2634779.
On the above state of facts it is obvious that the petition filed in this cause should be dismissed.
# t'fi :¡s i¡; í¡í #
Chakles E. Cobbiat, Deputy Commissioner.